DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAITA (US 2016/0197499) in view of THOMPSON (US 2015/0037624).
 	Regarding claim 1, KAITA discloses an apparatus for balancing a battery, the apparatus comprising: 
 	a plurality of balancing units (each comprising R2, R1, 36, Fig. 2) which are connected with a plurality of respective battery cells (C1) included in the battery (Bn), wherein the plurality of battery cells are connected in series to one another between a positive terminal and a negative terminal of the battery (¶ 0032: each of the battery blocks Bn is configured by connecting a plurality of battery cells Ci (i-1, 2, …, I) in series), wherein each balancing unit is configured to perform balancing of its respective battery cell (¶ 0036-0037), and wherein each balancing unit comprises: 
 	a respective balancing resistor (R1 and/or R2, Fig. 2) positioned on an electrical path between a positive terminal and a negative terminal of its respective battery cell (e.g., R1 is on an electrical path that is parallel to the cells), and configured to discharge its respective battery cell when the electrical path is closed by causing a flow of electrical current flowing from the respective battery cell to the respective balancing resistor (¶ 0036-0037); and 
 	a respective switching element (36, Fig. 2); 
 	a control unit (18, 34, 32, Figs. 1 and 2) configured to control an operation of the respective switching elements of the plurality of balancing units to open/close an electrical path of any given one of the plurality of battery cells in response to a voltage value of the given one of the plurality of battery cells (voltage measured on line L1; ¶ 0035-0037); and 
 	wherein each balancing unit further comprises a respective self-discharging unit (D) connected in a branch that is parallel to its respective switching element (as shown in Figure 2), wherein the respective self-discharging unit and the respective switching element are provided in series with its respective balancing resistor (i.e., the parallel connection including the branches containing D and 36 is in series with R2), wherein the respective self-discharging unit is configured to close the electrical path in response to a voltage of the respective battery cell exceeding a predetermined first reference voltage value (¶ 0039: “overvoltage application” reads on the voltage value), and wherein the respective self-discharging units and the respective balancing resistors of the apparatus are connected in series to one another in alternating fashion such that closure of the electrical path by the self-discharging unit of a given balancing unit does not result in closure of the electrical paths of the other balancing units between the given balancing unit and the negative terminal of the battery by the self-discharging units of the other balancing units (¶ 0039: the zener diodes D are connected in parallel to a respective battery cell and closure of the electrical path by a zener diode D of a given balancing unit does not result in closure of the other balancing units, i.e., said closure would only block an overvoltage application from its respective battery cell);
 	wherein the respective self-discharging unit is configured to electrically conduct current flowing from the respective battery cell to the respective balancing resistor to discharge the respective battery cell in case the respective switching element is inoperable so that the voltage value of the respective battery cell exceeds the first reference voltage value (this is an inherent feature of KAITA, i.e., the Zener diodes D will conduct current to protect from overvoltage conditions that would result when, e.g., the corresponding switching element fails to operate to balance the cells, wherein the switching element failure allows the voltage of the corresponding cell to reach an overvoltage value).
 	KAITA fails to disclose the respective self-discharging unit connected in parallel to its respective switching element; and the respective self-discharging unit is connected with the respective switching element in parallel. 
 	KAITA discloses another self-discharging unit that is connected directly in parallel with a switching element (diode D in parallel with switching element 38 in Fig. 2), and the respective self-discharging unit and the respective switching element are provided in series with its respective balancing resistor (R3, Fig. 2). At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the respective self-discharging unit connected in parallel to its respective switching element because Applicant has not disclosed that providing the respective self-discharging unit connected in parallel to its respective switching element provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the self-discharging unit connected as disclosed in KAITA because the self-discharging unit connected as disclosed in KAITA provides the same functionality, the only difference being the placement of a resistor which would merely change voltage/current in certain nodes of the circuit and would not be a substantial modification to the circuit design. Therefore, it would have been an obvious matter of design choice to modify KAITA to obtain the invention as specified in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the self-discharging unit connected in parallel to the switching element in order to provide desired voltage/current characteristics in the circuit during self-discharging operation based on circuit design and application.
  	KAITA fails to disclose the control unit is configured to control the respective switching elements to close the electrical path to discharge the respective battery cell when the voltage value of the respective battery cell is equal to or larger than a predetermined second reference voltage value.
 	THOMPSON discloses the control unit is configured to control the respective switching elements to close the electrical path to discharge the respective battery cell when the voltage value of the respective battery cell is equal to or larger than a predetermined second reference voltage value (¶ 0015)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include controlling the switching element when the voltage value of a respective battery cell is equal to or larger than a predetermined second reference voltage value in order to improve balancing effectiveness (THOMPSON, ¶ 0007).
 	Regarding claim 3, KAITA as modified by THOMPSON teaches the predetermined second reference voltage value is less than the predetermined first reference voltage value (this is implied in the combination of KAITA as modified by THOMPSON, wherein KAITA discloses the first reference voltage value corresponds to an overvoltage value, which would be greater than the balancing second reference voltage value of THOMPSON, which is not an overvoltage value).
 	Regarding claim 4, KAITA discloses the respective switching element is inoperable since the respective switching element is not switched to on even though the voltage value of the respective battery cell is equal to or larger than the predetermined second reference voltage value (this is an inherent feature of KAITA, i.e., the Zener diodes D will conduct current to protect from overvoltage conditions that would result when, e.g., the corresponding switching element fails to operate to balance the cells, wherein the switching element failure allows the voltage of the corresponding cell to reach an overvoltage value). 
 	Regarding claim 5, KAITA discloses each self-discharging unit is a zener diode or a transient voltage suppression (TVS) diode (¶ 0039).
 	Regarding claim 6, KAITA discloses when each self-discharging unit is the zener diode, and wherein the first reference voltage value is a breakdown voltage value of the zener diode (implied in ¶ 0039).
	Regarding claim 7, KAITA discloses a method of balancing a battery, the method comprising: 
 	providing a plurality of balancing units (comprising R2, R1, 36, Fig. 2) which are connected with a plurality of respective battery cells (C1) included in the battery (Bn) to perform balancing of the battery cells (¶ 0036-0037), wherein the plurality of battery cells are connected in series to one another between a positive terminal and a negative terminal of the battery (¶ 0032: each of the battery blocks Bn is configured by connecting a plurality of battery cells Ci (i-1, 2, …, I) in series), each balancing unit including: 
 	a respective balancing resistor (R1 and/or R2, Fig. 2) positioned on an electrical path between a positive terminal and a negative terminal of the respective battery cell (e.g., R1 is on an electrical path that is parallel to the cells), and configured to discharge its respective battery cell when the electrical path is closed by causing a flow of electrical current flowing from the respective battery cell to the respective balancing resistor (¶ 0036-0037);  
 	a respective switching element (36, Fig. 2); and 
 	a respective self-discharging unit connected in a branch that is parallel to the respective switching element (as shown in Fig. 2);
 	for each given balancing unit: 
 	controlling, by a control unit (18, 34, 32, Figs. 1 and 2), an operation of the respective switching elements of the given balancing unit to open/close an electrical path of the corresponding battery cell in response to a voltage value of the corresponding battery cell (voltage measured on line L1; ¶ 0035-0037); and 
 	discharging, by the corresponding self-discharging unit (D) of the given balancing unit, the corresponding battery cell by closing the electrical path when a voltage value of the corresponding battery cell exceeds a predetermined first reference voltage value (¶ 0039: “overvoltage application” reads on the voltage value), wherein discharging the corresponding battery cell of the given balancing by the corresponding self-discharging unit does not automatically result in discharging of other battery cells between the given balancing unit and the negative terminal of the battery by the corresponding self-discharging units of the other balancing units (¶ 0039: the zener diodes D are connected in parallel to a respective battery cell and closure of the electrical path by a zener diode D of a given balancing unit does not result in closure of the other balancing units, i.e., said closure would only block an overvoltage application from its respective battery cell)
 	KAITA fails to disclose the respective self-discharging unit connected in parallel to the respective switching element.
  	KAITA discloses another self-discharging unit that is connected directly in parallel with a switching element (diode D in parallel with switching element 38 in Fig. 2), and the respective self-discharging unit and the respective switching element are provided in series with its respective balancing resistor (R3, Fig. 2). At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the respective self-discharging unit connected in parallel to its respective switching element because Applicant has not disclosed that providing the respective self-discharging unit connected in parallel to its respective switching element provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the self-discharging unit connected as disclosed in KAITA because the self-discharging unit connected as disclosed in KAITA provides the same functionality, the only difference being the placement of a resistor which would merely change voltage/current in certain nodes of the circuit and would not be a substantial modification to the circuit design. Therefore, it would have been an obvious matter of design choice to modify KAITA to obtain the invention as specified in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the self-discharging unit connected in parallel to the switching element in order to provide desired voltage/current characteristics in the circuit during self-discharging operation based on circuit design and application.
 	KAITA fails to disclose the controlling includes, when the voltage value of the corresponding battery cell is equal to or larger than a predetermined second reference voltage value, controlling, by the control unit, the corresponding switching element to close the electrical path to discharge the respective battery cell.
 	THOMPSON discloses the controlling includes, when the voltage value of the corresponding battery cell is equal to or larger than a predetermined second reference voltage value, controlling, by the control unit, the corresponding switching element to close the electrical path to discharge the respective battery cell (¶ 0015).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include controlling the switching element when the voltage value of a respective battery cell is equal to or larger than a predetermined second reference voltage value in order to improve balancing effectiveness (THOMPSON, ¶ 0007).
 	Regarding claim 9, KAITA as modified by THOMPSON teaches the method as applied to claim 3.
 	Regarding claim 10, KAITA as modified by THOMPSON teaches the method as applied to claim 4.
 	Regarding claim 11, KAITA as modified by THOMPSON teaches the method as applied to claim 5.
 	Regarding claim 12, KAITA as modified by THOMPSON teaches the method as applied to claim 6.
	Regarding claim 13, KAITA discloses each self-discharging unit discharges its corresponding battery cell when the voltage value of the corresponding battery cell exceeds a predetermined first reference voltage value without discharging other battery cells of the battery (¶ 0039: “overvoltage application” reads on the voltage value).
	Regarding claim 17, KAITA discloses the corresponding self-discharging unit (D) and the corresponding switching element (e.g., 38) are provided in series with the corresponding balancing resistor (e.g., R3, see Fig. 2).
 	Regarding claim 18, KAITA discloses the predetermined first reference voltage value is a voltage selected to prevent the corresponding battery cell from being overcharged (¶ 0039: a cell that exceeds the overvoltage will be imbalanced with respect to cells that have not exceeded the overvoltage) during a non-operation of the corresponding switching element (¶ 0039: non-operation of the balancing unit is implied, as operation of the balancing unit would be discharging the cell and therefore the cell voltage would not reach the reference voltage value; one of ordinary skill in the art would recognize the current flowing through the diodes prevents the cells from being charged over the reference voltage value).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAITA in view of THOMPSON as applied to claims 1, 3-7, 9-13, 17, and 18 above, and further in view of READIO (US 2014/0232324).
 	Regarding claim 15, KAITA as modified by THOMPSON teaches the apparatus as applied to claim 1 but fails to disclose the predetermined first reference voltage value is a voltage that causes voltage imbalance between battery cells of the battery capable of decreasing a life of the battery. READIO discloses the predetermined first reference voltage value is a voltage that causes voltage imbalance between battery cells of the battery capable of decreasing a life of the battery (¶ 0011, 0016, 0026, 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the predetermined first reference voltage value as recited in order to prevent battery damage (READIO, ¶ 0011).
 	Regarding claim 16, KAITA as modified by THOMPSON and READIO teaches each self-discharging unit is configured to prevent the life of the battery from decreasing (READIO, ¶ 0011, 0016, 0026, 0046) when the corresponding battery cell is overcharged during a non-operation of the corresponding switching element (KAITA, ¶ 0039: non-operation of the balancing unit is implied, as operation of the balancing unit would be discharging the cell and therefore the cell voltage would not reach the reference voltage value; one of ordinary skill in the art would recognize the current flowing through the diodes prevents the cells from being charged over the reference voltage value).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2022